Citation Nr: 9924424	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-49 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a valvular heart 
disorder, claimed as secondary to service-connected residuals 
of shell fragment wounds of the feet.

2.  Entitlement to service connection for a circulatory 
disorder of the feet, claimed as secondary to service-
connected residuals of shell fragment wounds of the feet.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right foot, Muscle Group X, 
currently assigned a 30 percent evaluation.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the left foot, Muscle Group X, 
currently assigned a 30 percent evaluation


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from January 1944 to 
February 1946.  This matter came before the Board on appeal 
from September 1994, July 1995, and January 1996 rating 
decisions by the Nashville, Tennessee, Regional Office (RO), 
which denied secondary service connection for a valvular 
heart disorder and a circulatory disorder of the feet 
(claimed as secondary to service-connected residuals of shell 
fragment wounds of the feet); and confirmed respective 20 
percent and 10 percent evaluations for residuals of a shell 
fragment wound to the right foot, Muscle Group X, and for 
residuals of a shell fragment wound to the left foot, Muscle 
Group X.  

By an August 1996 rating decision, the RO increased the 
respective 20 percent and 10 percent evaluations for 
residuals of shell fragment wounds to the right and left 
foot, Muscle Group X, to 30 percent each, effective April 22, 
1994.  These right and left foot shell fragment wounds 
increased rating issues remain in appellate status, since 
appellant has not expressly withdrawn them from his appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).  See also appellant's 
representative's written statements dated in 1999, which list 
these as appellate issues.  Accordingly, the Board will 
render a decision herein on the issues as delineated on the 
title page of this decision.


FINDINGS OF FACT

1.  It has not been shown, by competent evidence, that 
appellant has a valvular heart disorder and a circulatory 
disorder of the feet that are causally or etiologically 
related to the service-connected residuals of shell fragment 
wounds of the feet, or that any post-service increase in 
severity of any of these disabilities is attributable to and 
caused by the service-connected residuals of shell fragment 
wounds of the feet.

2.  All available, relevant evidence necessary for 
disposition of the increased rating appellate issues, to the 
extent legally required, has been obtained by the RO.

3.  Appellant's service-connected residuals of shell fragment 
wounds to the right and left foot, Muscle Group X, are 
manifested primarily by pain, tenderness, scarring, and 
restricted motion.  However, the recent clinical evidence 
reveals that he retains considerable functioning of each foot 
and is able to ambulate albeit with a pronated gait.  The 
residual impairment reasonably attributable to those shell 
fragment wounds of the feet is not equivalent to loss of use 
of either foot, amputation of either leg below knee level, or 
ankylosis of either ankle.  


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of well-grounded 
claims for entitlement to secondary service connection for a 
valvular heart disorder and a circulatory disorder of the 
feet.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for an evaluation in excess of 30 percent 
for the service-connected residuals of a shell fragment wound 
to the right foot, Muscle Group X, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.68, 4.71a, Codes 5165, 
5166, 5167, 5270, 5283, 5284, 5310 (1996-1998).

3.  The criteria for an evaluation in excess of 30 percent 
for the service-connected residuals of a shell fragment wound 
to the left foot, Muscle Group X, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.68, 4.71a, Codes 5165, 
5166, 5167, 5270, 5283, 5284, 5310 (1996-1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection for a Valvular Heart 
Disorder and a Circulatory Disorder of the Feet

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of secondary service connection for a valvular 
heart disorder and a circulatory disorder of the feet.  A 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) held that the appellant in that case had not 
presented a well-grounded claim as a matter of law.  The 
Court pointed out that "unlike civil actions, the Department 
of Veterans Affairs (previously the Veterans Administration) 
(VA) benefits system requires more than an allegation; the 
claimant must submit supporting evidence."  If a well-
grounded claim has not been presented, the appeal with 
respect to that issue must fail.  King v. Brown, 5 Vet. App. 
19, 21 (1993) held that "evidentiary assertions [by the 
veteran] must also be accepted as true for the purpose of 
determining whether the claim is well grounded.  Exceptions 
to this rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  In this 
case, the evidentiary assertions as to these secondary 
service connection claims are either inherently incredible or 
beyond the competence of the person making the assertions, as 
will be explained.

It should be added that with respect to these not well-
grounded secondary service connection claims, appellant and 
his representative have been informed by the RO at various 
stages of the proceedings that these claims were denied, in 
part, due to the lack of clinical evidence indicating that a 
valvular heart disorder and a circulatory disorder of the 
feet are causally or etiologically related to the service-
connected shell fragment wound residuals of the feet.  See, 
in particular, the October 1995 Statement of the Case and 
January and March 1996 Supplemental Statements of the Case.  
Additionally, these Statements included provisions of law 
with respect to secondary service connection and veterans' 
responsibility for filing a well-grounded claim.  It is 
therefore apparent that they were knowledgeable regarding the 
necessity of competent evidence to support these claims. 

In Meyer v. Brown, 9 Vet. App. 425, 434 (1996), the Court 
stated that "a decision that a claim is not well grounded 
based on the evidence submitted is a perfectly [']proper['] 
decision for the Board to reach, and the Secretary is not 
required to seek any further development at that point in the 
absence of a well-grounded claim."  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that 
"[t]he Robinette opinion held that 38 U.S.C. § 5103(a) 
imposes an obligation upon the Secretary to notify an 
individual of what is necessary to complete the application 
in the limited circumstances where there is an incomplete 
application which references other known and existing 
evidence."  

It does not appear that appellant has informed the VA of the 
existence of any specific competent evidence that would 
render these claims well grounded (i.e., competent evidence 
indicating that a valvular heart disorder and a circulatory 
disorder of the feet are causally or etiologically related to 
the service-connected shell fragment wounds of the feet).

In deciding these secondary service connection issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:  Service connection may 
be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Where a claimant's service-connected 
disability aggravates, but is not the proximate cause of, a 
non-service-connected disability, service connection may be 
granted for that increment in severity of the non-service-
connected disability attributable to the service-connected 
disability.  Allen, at 7 Vet. App. 445, 448.

The service medical records reveal that appellant sustained 
penetrating shrapnel wounds to the feet.  However, a valvular 
heart disorder or a circulatory disorder of the feet was 
neither claimed nor clinically reported during service or on 
February 1946 service separation examination.  The post-
service clinical records reflect that on August 1946 VA 
examination, appellant's left foot felt cold.  However, there 
were no clinical findings or diagnoses pertaining to a 
valvular heart disorder or a definite circulatory disorder of 
the feet.  On June 1979 VA examination, appellant's 
complaints included foot swelling.  Clinically, the veins 
were slightly prominent over the injured area of the left 
foot and the skin was slightly hyperpigmented.  Posterior 
tibial and dorsalis pedis pulses were palpable.  However, 
there were no clinical findings or diagnoses pertaining to a 
valvular heart disorder or a definite circulatory disorder of 
the feet.  On June-July 1984 VA hospitalization for an 
unrelated abdominal condition, examination of appellant's 
heart did not reveal any murmurs and the extremities 
exhibited no edema.  

VA outpatient treatment reports reveal that in the late 
1980's, appellant was noted to have some venous wasting.  A 
two-year history of right popliteal fossa swelling was 
reported with left foot cramping.  The impressions included a 
right knee Baker's cyst.  A lengthy history of smoking was 
noted.  

Private hospitalization records dated in February 1992 
reflect that appellant underwent an artificial aortic valve 
replacement for aortic stenosis.  It was noted that two and a 
half years earlier, aortic valvular disease was detected 
while he was undergoing preparation for an unrelated surgical 
procedure; and that a cardiac catheterization had revealed 
severe ambulatory stenosis.  A chest x-ray study revealed 
emphysema and arteriosclerosis of the aortic arch.  

VA outpatient treatment reports reveal that in October 1994, 
varicosities of the extremities were clinically noted.  In 
August 1995, he had pedal edema.  It was indicated that he 
was receiving anticoagulation therapy due to an aortic valve 
replacement.  

Appellant has not presented any competent evidence indicating 
that a valvular heart disorder or a circulatory disorder of 
the feet are causally or etiologically related to the 
service-connected shell fragment wound residuals of the feet, 
or that any post-service increase in severity of such 
disorders is attributable to and caused by the service-
connected shell fragment wound residuals.  Appellant's 
contentions have been considered.  However, lay statements 
are not competent evidence with respect to medical causation; 
and appellant is not qualified to offer medical opinion or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In March 1996, a VA physician rendered a medical opinion in 
response to the RO's request as to whether appellant's 
valvular heart disorder and a circulatory disorder of the 
feet were related to the service-connected bilateral foot 
condition.  In that March 1996 written medical opinion, that 
physician stated that "after a careful review of all of the 
MER [medical evidence of record],...it is not at least as 
likely as not that the veteran's valvular heart disease and 
claimed circulation problem of the feet resulted from the S/C 
[service-connected] bilateral foot condition."  Appellant 
has not submitted any competent medical evidence to rebut 
that examiner's opinion as to the lack of a causal 
relationship between appellant's valvular heart disorder or a 
circulatory disorder of the feet and the service-connected 
shell fragment wound residuals of the feet.  

The critical point is that there is no competent evidence 
indicating that a valvular heart disorder or a circulatory 
disorder of the feet are causally or etiologically related to 
the service-connected shell fragment wound residuals of the 
feet, or that any post-service increase in severity of such 
disorders is attributable to and caused by the service-
connected shell fragment wound residuals.  Consequently, the 
claims for secondary service connection for a valvular heart 
disorder and a circulatory disorder of the feet are not well 
grounded, and, thus denied.  38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994).  See also Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).


II.  Increased Ratings in Excess of 30 Percent for Residuals 
of Shell Fragment Wounds to Each Foot

Initially, the Board finds that appellant's claims for 
increased ratings for the service-connected residuals of 
shell fragment wounds to the right and left foot are "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a), since 
they are arguably plausible.  This being so, the Board must 
examine the record and determine whether the VA has any 
further obligation to assist in the development of these 
increased rating claims.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to these increased rating issues 
have been properly developed and that no useful purpose would 
be served by remanding the case with directions to provide 
further assistance to the appellant.  A comprehensive medical 
history and detailed findings regarding his service-connected 
right and left foot disabilities over the years are 
documented in the medical evidence.  VA orthopedic and 
podiatric examinations were recently conducted in July and 
October 1996 and March 1998, and, in totality, are 
sufficiently detailed and comprehensive regarding the nature 
and severity of these disabilities in issue, particularly 
since he is currently receiving the maximum schedular rating 
assignable in the absence of loss of use of either foot, 
amputation of either leg below knee level, or ankylosis of 
either ankle; and that degree of severity has clearly not 
been shown.  Contrary to the appellant's assertions, the VA 
examinations in their totality sufficiently described 
functional impairment and other clinical findings with 
respect to the lower extremities in order for the Board to 
equitably decide these increased rating appellate issues.  
Additionally, there is no indication that more recent, 
relevant medical records exist that would indicate a greater 
degree of severity of said disabilities in issue than that 
shown on said VA examinations.  

Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
these increased rating issues, and that the duty to assist 
appellant as contemplated by 38 U.S.C.A. § 5107(a) has been 
satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's right and left foot shell 
fragment wound disabilities in the context of the total 
history of those disabilities, particularly as they affect 
the ordinary conditions of daily life, including employment, 
as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In rendering a decision on these increased rating appellate 
issues, the Board has applied the provisions of the Schedule 
for Rating Disabilities in a manner most beneficial to the 
appellant.  Rating disabilities is not an exact science, as 
indicated by the Schedule for Rating Disabilities.  It should 
be appreciated that rating a disability is dependent in large 
measure upon the impact the disability has upon industrial 
functioning, as is recognized by the provisions of 38 C.F.R. 
Part 4, § 4.1.

Appellant contends, in essence, that his foot disabilities 
are manifested by pain, swelling, burning sensation, 
coldness, and stiffness, resulting in difficulty standing or 
walking for any lengthy period.  The service medical records 
reveal that in February 1945, he sustained penetrating 
shrapnel wounds to the left ankle and right 2nd and 3rd toes.  
The wounds were debrided and a foreign body was excised from 
the left ankle.  It was noted that the left foot wound was 
moderate, with entrance wound at the medial aspect of that 
ankle and exit wound at the dorsal aspect of that ankle; that 
there was a mild, laceration wound of the right foot with 
avulsion of the 2nd and 3rd toenails; and a left astragalus 
compound chip fracture.  Right foot pes planus (2nd degree) 
was noted on January 1946 hospitalization.  

On April 1946 VA examination, scarring of the right 2nd toe 
and a serosanguineous discharge from the left ankle area were 
clinically noted.  It should be pointed out that service 
connection is in effect for osteomyelitis of the left 
astragalus, which has been separately rated by the RO; and 
that the appellate issues are limited to Muscle Group X.  On 
August 1946 VA examination, appellant ambulated with a mild 
limp on the left.  The left foot had nontender, nonadherent, 
and nondepressed scarring.  Mild inversion of the left foot 
was noted; and ranges of motion were unremarkable, except for 
dorsiflexion absent beyond a right angle.  On September 1949 
VA examination, he reportedly was employed as a bulldozer 
oiler.  Very slight hypesthesia in the wound areas was noted.  
X-rays of the left foot were essentially unremarkable, except 
for an irregularity of part of the astralgus.  Moderate shell 
fragment wound of the left foot, Muscle Group X, was 
diagnosed.

On June 1979 VA examination, appellant was reportedly self-
employed as a merchant.  Clinically, left foot scarring was 
well-healed, but slightly depressed.  He ambulated with a 
slight limp favoring the left ankle.  The wounds of the feet 
were diagnosed as slight.  

Subsequent medical records indicate that appellant has 
various disabilities affecting the lower extremities, 
including vascular/circulatory disorders, for which service 
connection is not in effect.  For example, on July and 
October 1996 and March 1998 VA examinations, the feet had 
callosities under the 2nd, 3rd, and 4th metatarsal heads, 
contracted toes with bunions, mild left hallux valgus, right 
foot arteriosclerosis, calcaneal spurring, decreased pedal 
pulses, and plantar fasciitis.  Regardless of the etiology of 
the foot symptomatology, these VA examinations reports 
revealed that appellant retains considerable functioning of 
each foot and is able to ambulate, albeit with gait 
pronation.  Additionally, although these VA examinations 
reports revealed that the ankles had somewhat restricted 
ranges of motion, neither ankle was ankylosed or more nearly 
approximated ankylosis, since significant motions of the 
ankles were recorded in dorsiflexion, plantar flexion, 
inversion, and eversion (with the exception of 0 degrees' 
dorsiflexion of the left foot).  See also 38 C.F.R. § 4.71a 
(1998), Plate II.  

The 30 percent ratings currently assigned for appellant's 
service-connected residuals of shell fragment wounds to the 
right and left foot are the maximum evaluations assignable 
under Diagnostic Code 5283 or 5284, respectively, for severe 
malunion or nonunion of the tarsal or metatarsal bones or 
severe residuals of a foot injury, and Diagnostic Code 5310, 
for severe injury to Muscle Group X of either foot (the 
intrinsic muscles of the plantar or dorsal aspect of the 
foot), in the absence of loss of use of the foot or ankylosis 
of the ankle.  Although VA amended its regulations for rating 
muscle injury disabilities, 38 C.F.R. §§ 4.55-4.73 (effective 
July 3, 1997), the aforementioned Diagnostic Codes for rating 
injuries to the intrinsic muscles of the plantar or dorsal 
aspect of the foot have not substantively been altered.  
Under Diagnostic Code 5167, a 40 percent evaluation may be 
assigned for loss of use of a foot.  Under Diagnostic Code 
5270, a 40 percent evaluation may be assigned for ankylosis 
of either ankle where the ankle is fixed in plantar flexion 
at an angle of more than 40 degrees; in dorsiflexion at an 
angle of more than 10 degrees; or with abduction, adduction, 
inversion, or eversion deformity.  However, no loss of use of 
either foot or ankylosis of either ankle attributable to the 
service-connected shell fragment wound disabilities has been 
clinically shown, since significant motions of the ankles 
were recorded in dorsiflexion, plantar flexion, inversion, 
and eversion (with the exception of 0 degrees' dorsiflexion 
of the left foot) and he is able to ambulate on the feet 
albeit with a pronated gait.  Thus, an evaluation in excess 
of 30 percent would not be warranted under these diagnostic 
codes.  38 C.F.R. Part 4, Codes 5270, 5283, 5284, 5310.  

The Board has considered the applicability of other 
regulatory provisions in rating the service-connected shell 
fragment wound residuals of the right and left foot.  The 
"Amputation Rule" set forth in 38 C.F.R. § 4.68 and Codes 
5165-5166 and 5171 states, in pertinent part: "[t]he 
combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68.  An issue 
for resolution is what the hypothetical elective level of the 
amputation would be.  Since appellant's service-connected 
shell fragment wound residuals of the right and left foot are 
limited to the feet themselves, it is uncontrovertible that 
the hypothetical elective level of the amputation would be 
substantially below the knee level.  However, combined 
evaluations for disabilities below a knee shall not exceed 
the 40 percent evaluation provided by Diagnostic Code 5165 
for amputation of a lower extremity below the knee.  38 
C.F.R. § 4.68.  See also Diagnostic Codes 5165, 5166, and 
5171.  

Because (a) the "Amputation Rule" set forth in 38 C.F.R. 
§ 4.68 and Codes 5165-5166 and 5171 provides a maximum 40 
percent combined rating for amputation of a lower extremity 
below the knee; (b) appellant's service-connected shell 
fragment wound residuals of the right and left foot are 
limited to the feet themselves and obviously substantially 
below the knee; and (c) the equivalent of amputation of a 
lower extremity below the knee, ankylosis of either ankle, or 
loss of use of either foot has not been clinically shown, 
since considerable ankle motion has been shown and he is able 
to ambulate on his feet albeit with a pronated gait, a 
schedular evaluation in excess of 30 percent for appellant's 
residuals of a shell fragment wound to either foot would not 
be warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.68, 4.71a, Codes 5299-5165, 5166, 5171.  

The Board has considered the appellant's complaints referred 
to in the clinical evidence of record, pertaining to 
bilateral foot pain.  The Board has also considered the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45.  However, 
the recent clinical evidence reveals that although he has a 
pronated gait, he retains considerable right and left foot 
functioning and is able to ambulate without assistive 
devices.  See July and October 1996 and March 1998 VA 
examinations reports.  Thus, the 30 percent evaluations 
currently assigned more than adequately compensate appellant 
for the service-connected right and left foot shell fragment 
wound disabilities.  Additionally, no loss of use of either 
foot attributable to the service-connected shell fragment 
wound disabilities has been clinically shown.  

It should be pointed out that the "Amputation Rule" does 
not expressly limit its application to just schedular, versus 
extraschedular, evaluations.  However, even assuming arguendo 
that an extraschedular rating is for consideration, an 
extraschedular rating is not warranted, since the 30 percent 
evaluation is commensurate with the significant right and 
left foot impairment of functioning and he has been shown to 
retain ambulation, albeit with a pronated gait.  Thus, the 
case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

Since the preponderance of the evidence is against allowance 
of increased ratings for the service-connected right and left 
foot shell fragment wound disabilities for the aforestated 
reasons, the benefit-of-the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

The claims of entitlement to secondary service connection for 
a valvular heart disorder and a circulatory disorder of the 
feet are not well grounded, and, therefore denied.  

Evaluations in excess of 30 percent for residuals of shell 
fragment wounds to the right and left foot, Muscle Group X, 
are denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

